THIRD DIVISION
                                BARNES, P. J.,
                            BOGGS AND BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   December 9, 2015




In the Court of Appeals of Georgia
 A14A0358. EASTER v. THE STATE

      BRANCH, Judge.

      In an earlier decision in this case, we reversed Andra Easter’s conviction for

aggravated assault, finding that the trial court had charged the jury on that crime in

a manner not alleged in the indictment. Easter v. State, 327 Ga. App. 754 (761 SE2d

149) (2014). This holding was reversed by the Supreme Court of Georgia, which

applied its decision in Green v. State, 291 Ga. 287 (728 SE2d 668) (2012) and found

that the jury charge did not constitute reversible error.1 State v. Easter, 297 Ga. 171,

      1
        In reaching this conclusion, the Supreme Court noted that “the State failed to
cite Green in its brief to the Court of Appeals, and even after the Court of Appeals
issued a decision that was inconsistent with Green, the State filed no motion for
reconsideration and otherwise did nothing to bring Green to the attention of the Court
of Appeals. We take this occasion to remind lawyers of their obligation to bring
pertinent legal authority to the attention of the courts and to do so in a timely
manner.” State v. Easter, 297 Ga. 171, 174, n. 2 (773 SE2d 181) (2015).
173-174 (773 SE2d 181) (2015). Accordingly, we now vacate our earlier decision,

adopt the opinion of the Supreme Court as our own, and affirm the judgment of

conviction.

      Judgment affirmed. Barnes, P. J., and Boggs, J., concur.




                                        2